Title: From George Washington to Major General Lafayette, 4 July 1779
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


        
          My dear Marqs
          New Windsor July 4th 79.
        
        Since my last which was written (to the best of my recollection for not having my Papers with me I cannot have recourse to dates) in March both Armies continued quiet in their winter cantonments till about the first of May when a detachmt of abt 2000 of the Enemy under the command of General Matthew convoyed by Sir George Collier made a sudden invasion of a Neck of land comprehending Portsmouth & Suffolk in Virginia, and after plundering & destroying the property (chiefly private) in those places & stealing a number of Negros returned to New York the moment they found the Country rising in Arms to oppose them.
        This exploit was immediately followed by a movement of Sir Henry Clinton up the North River the beginning of June. what the real object of this expedition was, I cannot with certainty inform you—Our Posts in the highlands were supposed to be his aim because they were of importance to us & consonant to his former plan for prosecuting the War but whether upon a nearer approach he found them better provided & more difficult of access than he expected—or whether his only view was to cut off the communication between the East & West side of the River below the highlands I shall not undertake

to decide—certain it is however that he came up in full force— disembarked at Kings ferry & there began to fortify the points on each side which to all intents and purposes are Islands & by nature exceedingly strong.
        This movement of the enemy and my sollicitude for the security of our defences on the River, induced me to March the Troops which were cantoned at Middle brook, immediately to their support & for the further purpose of strengthening the defences by additional Works. in this business I have been employed near three weeks. while the enemy have not been idle in establishing themselves as above. They have reinforced their main army with part of the garrison at Rhode Island.
        General Sullivan commands an Expedition against the Six Nation’s which aided by Butlar & Brandt, with their Tory Friends, & some force from Canada have greatly infested our Frontrs—He has already Marched to the Susquehanna with about 4000 Men all Continental Soldiers & I trust will destroy their Settlements & extirpate them from the Country which more than probable will be effected by their flight as it is not a difficult matter for them to take up their Beds and Walk.
        We have received very favourable accts from South Carolina. by wch it appears that the British Troops before Charles town have met with a defeat & are in a very perilous situation—We have this matter from such a variety of hands that it scarcely admits of a doubt and yet no official information is received of it.
        When my dear Marquis shall I embrace you again? Shall I ever do it? or has the charms of the amiable & lovely Marchioness—or the smiles and favors of your Prince with-drawn you from us entirely? At all times, & under all circumstances, I have the honor to be with the greatest regard personal attachment & affection. Yr Obedient Servt
        
          Go: Washington
        
      